Citation Nr: 9917396	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1944 to June 1946.

By rating decision in August 1946, service connection was 
granted for pes planus.  In November 1992, the veteran filed 
a claim for an increased rating for a left foot disability.  
This appeal arises from the May 1993 rating decision from 
Philadelphia, Pennsylvania Regional Office (RO) that denied 
the veteran's claim for an increased rating for pes planus.  
A Notice of Disagreement was filed in May 1993 and a 
Statement of the Case was issued in June 1993.  A substantive 
appeal was filed in June 1993 with a request for a hearing 
before a Member of the Board in Washington, D.C. 

In writing in May 1999, the veteran canceled her request for 
a Central Office hearing.

During the course of this appeal, the veteran relocated to 
New York, and her claim is now being handled by the New York, 
New York RO.   


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for service connected bilateral pes planus.

Initially, the undersigned notes that an examination that 
addresses the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995) has not been provided.  In that case, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The veteran has 
indicated that her symptoms become worse if she is on her 
feet and she cannot walk because her feet hurt.  Therefore, 
the veteran should be afforded an orthopedic examination to 
address the DeLuca requirements. 

Additionally, the veteran has received treatment at the St. 
Albans and Fort Hamilton VA Medical Centers.  VA has a duty 
to assist the veteran in the development of facts pertaining 
to this claim.  38 U.S.C.A. § 5107(a).  The Court has held 
that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  All current treatment 
records for pes planus should be obtained. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for bilateral pes planus in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from the St. Albans and Ft. Hamilton VA 
Medical Centers.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic examinations to 
determine the current severity of the 
service connected bilateral pes planus.  
The veteran should be notified of the 
potential consequences should she fail to 
report for a scheduled examinations.  The 
claims folder must be made available to 
the examiner for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

As part of reviewing the claims folder, 
the examiner should review the VA 
outpatient records from 1991 to 1993 and 
indicate whether any of the calluses 
treated therein were attributable to the 
veteran's pes planus.  The examiner 
should be asked to describe each foot and 
state whether there are any findings of 
pain on manipulation and use of the feet, 
evidence of marked deformity (pronation, 
abduction, etc.), indication of swelling 
on use, characteristic callosities, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, and whether symptoms are 
improved by orthopedic shoes or 
appliances.  The examiner should be asked 
to determine whether the feet exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the feet are 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis (express in degrees) due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca.  If any 
action taken remains adverse to the 
veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  
Verification should also be included to 
the effect that the veteran was notified 
of the consequences of her failure to 
appear.  The veteran and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





